Citation Nr: 0302631	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  98-20 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for chondromalacia of the right knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for chondromalacia of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran had active military service from July 1993 to 
October 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision of the Department of 
Veterans Affairs (VA) Denver Regional Office (RO).  In that 
rating decision, the RO granted service connection for 
chondromalacia of the right and left knees and assigned 
initial 10 percent ratings, effective October 7, 1997.  In 
November 1998, the veteran perfected an appeal with respect 
to the initial ratings assigned by the RO for his right and 
left knee disabilities.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

In June 2001, the Board remanded the matter for additional 
development of the evidence and due process considerations.  
A review of the record shows that the RO has complied with 
all remand instructions.  Stegall v. West, 11 Vet. App. 268 
(1998).  The veteran's representative has also reviewed the 
claims folder and agrees that all necessary development has 
been completed.  See e.g. December 2002 Statement of 
Accredited Representative.  


FINDINGS OF FACT

The veteran's service-connected chondromalacia of the right 
and left knees is manifested by subjective complaints of 
pain, cracking and grinding.  Clinical findings are 
reflective of slight limitation of motion, mild to moderate 
tenderness, and increased pain, fatigability, and 
incoordination with motion, with no evidence of weakness, 
instability or arthritis.

CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for chondromalacia of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5014, 5257, 5258, 
5260, 5261 (2002).

2.  The criteria for an initial rating in excess of 10 
percent for chondromalacia of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.71a, Diagnostic Codes 5014, 5257, 5258, 5260, 
5261 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 
38 C.F.R. § 3.159(b)(1) (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this case, VA notified the 
veteran of its duties under the VCAA, as well as his 
responsibility to submit or identify evidence.  See, e.g., RO 
letters of May 2001 and March 2002.  He has also been 
notified of the evidence of record, the applicable legal 
criteria, and the reasons for the denial of his claim, in the 
April 1998 rating decision, the September 1998 Statement of 
the Case, and April 2000 and August 2002 Supplemental 
Statements of the Case.  Thus, the Board finds that VA has 
satisfied its duties to notify the veteran under the VCAA.  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

Under the VCAA, VA also has a duty to assist claimants to 
obtain evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  In 
this case, the veteran's service department medical records 
are on file, as are post-service clinical records.  
38 U.S.C.A. § 5103A(c) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(1) - (3) (2002).  There is no indication of 
relevant, outstanding records.  The veteran was also afforded 
three VA medical examinations.  38 U.S.C.A. § 5103A(d) (West 
Supp. 2002); 38 C.F.R. § 3.159(c)(4) (2002).  The examination 
reports obtained are thorough and contain sufficient 
information to rate the veteran's knee disabilities in 
accordance with the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204 (1994).  For all the foregoing 
reasons, the Board concludes that VA's duties to the veteran 
have been fulfilled.  

I.  Factual Background

The veteran's service medical records show that he sought 
treatment on several occasions in 1993 and 1994 in connection 
with his complaints of knee pain.  The assessments included 
retropatellar pain syndrome.  X-ray examinations in November 
1993 and April 1994 revealed no abnormalities.  

In October 1997, shortly after his separation from active 
service, the veteran filed claims of service connection for 
several disabilities, including right and left knee 
disabilities.  

In connection with his claim, he was afforded a VA medical 
examination in November 1997, at which he reported that he 
had developed bilateral knee pain in service after physical 
training.  He indicated that his current complaints included 
intermittent, diffuse pain in the knees, brought on by 
walking.  He also endorsed symptoms of weakness, easy 
fatigability, incoordination, and flare-ups in cold weather.  
On objective examination, there was no gross deformity, 
edema, erythema, point tenderness, or ballottable fluid 
evident in either knee.  Range of motion was from zero to 135 
degrees.  Lachman's, anterior drawer, posterior pivot, Apley, 
and McMurray's tests were all negative.  There was crepitus 
with depression of the patella and flexion of the knee.  The 
veteran was asked to squat multiple times, which he performed 
without difficulty or pain.  The examiner indicated that it 
was his judgment that, should flare-ups occur, there would be 
no decrease in range of motion.  X-ray examination of the 
knees was normal.  The assessments included chondromalacia of 
the left and right knees, with decreased range of motion.  

By March 1998 rating decision, the RO granted service 
connection for chondromalacia of the right and left knees and 
assigned initial 10 percent ratings, effective October 7, 
1997, the day following the date of the veteran's separation 
from active service.  The veteran appealed the RO's decision, 
claiming that his knees caused him constant problems and that 
higher ratings were warranted.  

VA clinical records, dated from October 1997 to October 1998 
show that the veteran sought treatment in September 1998 for 
knee pain.  X-rays of the knees were within normal limits.  
The impression was patellar displacement syndrome.  

The veteran again underwent VA medical examination in 
November 1999, at which he reported that he developed gradual 
bilateral knee pain in service, secondary to running.  He 
indicated that his symptoms had continued since his 
discharge, and included a bilateral ache in both knees, worse 
with stair climbing.  He claimed that he was currently unable 
to run or recreate due to knee pain.  He denied fatigability 
or weakness, and indicated that he took aspirin for pain.  On 
objective examination, both knees exhibited full range of 
motion, from zero to 140 degrees.  There was no effusion or 
joint line abnormalities.  McMurray's sign was negative, 
bilaterally.  There was no antalgia in the gait, or evidence 
of fatigability or weakness in flexion and extension of the 
knees.  The collateral ligaments were stable and nontender.  
The cruciate ligaments were also stable.  There was evidence 
of mild retropatellar compression tenderness.  The 
impressions included mild retropatellar chondromalacia 
bilaterally.  The examiner indicated that he would not assign 
any additional range of motion loss for the "Deluca 
issues."  

Subsequent VA clinical records show dated from August 2000 to 
June 2002, show that in August 2000, the veteran reported 
bilateral knee pain.  The only abnormal finding on 
examination was a positive apprehension and grind test on the 
right side.  X-ray examination was also within normal limits.  
The impression was patellofemoral syndrome.  The remaining 
clinical records are negative for complaints or findings 
pertaining to the knees.  

On VA medical examination in July 2002, the veteran reported 
that he had had persistent pain in his knees since service, 
particularly in cold weather.  He claimed to have cracking 
and grinding in the knees, as well as moderate swelling.  He 
denied locking, catching, or giving way.  He also reported 
fatigability and weakness in both knees.  On objective 
examination, active and passive range of motion of both knees 
was from zero to 140 degrees.  There was no effusion or 
obvious muscle atrophy or deformity.  There was mild to 
moderate retropatellar compression tenderness and mild to 
moderate patellofemoral apprehension to a laterally directed 
force.  The ligaments were stable.  There was mild antalgia 
in the veteran's gait.  There was increased pain and 
fatigability with resisted motion in both knees.  There was 
no weakness, incoordination or instability in the right knee.  
On the left, there was mild incoordination in left knee 
motion, but no weakness or instability.  X-ray examination of 
both knees was normal, with no evidence of arthritis.  The 
diagnosis was chondromalacia patellae, both knees.  The 
examiner indicated that he would assign an additional 40 
degree motion loss for the "Deluca issues" of painful 
motion, decreased endurance, and mild incoordination.  The 
examiner indicated that the veteran would be able to perform 
normal working movements of the joints with normal excursion, 
strength, speed, coordination, and endurance; however, these 
activities may increase his symptoms.  

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2002).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2002).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2002).  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2002).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2002).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2002).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999). 

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002). 

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 1991 & Supp. 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

Because chondromalacia does not have its own rating criteria 
pursuant to VA regulations, the RO has evaluated the 
veteran's chondromalacia of the right and left knees under 
the diagnostic criteria for osteomalacia, a closely related 
disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5014.  
Diagnostic Code 5014 provides that osteomalacia should be 
rated under the limitation of motion codes of the affected 
parts.  

Evaluations for limitation of knee extension are assigned as 
follows:  extension limited to 10 degrees is 10 percent; 
extension limited to 15 degrees is 20 percent; extension 
limited to 20 degrees is 30 percent; extension limited to 30 
degrees is 40 percent; and extension limited to 45 degrees is 
50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2002).  

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 45 degrees is 10 percent; 
flexion limited to 30 degrees is 20 percent; and flexion 
limited to 15 degrees is 30 percent.  Diagnostic Code 5260 
(2002).

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II (2002).

In this case, repeated VA medical examinations, as well as VA 
outpatient treatment records, do not show that the veteran's 
right or left knee motion has been limited to the extent 
necessary to meet the criteria for a rating in excess of 10 
percent.  For example, on VA medical examination in November 
1997, right knee motion was from zero to 135 degrees.  On VA 
medical examinations in November 1999 and July 2002, range of 
motion of the knees was from zero to 140 degrees.  These 
findings do not warrant a rating in excess of 10 percent 
under the criteria based on limitation of extension or 
flexion.  38 C.F.R. § 4.71, Plate II, Codes 5260, 5261.

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  DeLuca, 8 
Vet. App. at 206-07.  In that regard, it is noted that on 
most recent VA medical examination in July 2002, the examiner 
noted positive findings of pain and fatigability with 
resisted motion in both knees.  He also noted some mild 
incoordination in left knee.  The examiner concluded that he 
would assign an additional 40 degree motion loss for the 
"Deluca issues" of painful motion, decreased endurance, and 
mild incoordination.  After carefully reviewing the pertinent 
evidence of record, including the positive findings on the 
July 2002 VA medical examination, the Board finds that the 
criteria for an initial rating in excess of 10 percent for 
chondomalacia of the right and left knee have not been met.  
The veteran's current 10 percent ratings are based on his 
symptoms of knee pain, limitation of motion, and functional 
loss.  Even assigning an additional 40 degree motion loss for 
"Deluca issues," a rating in excess of 10 percent under the 
criteria based on limitation of extension or flexion would 
not be warranted, as the veteran's range of motion is from 
zero to 140 degrees.  38 C.F.R. § 4.71, Plate II, Codes 5260, 
5261.  There is no other evidence that additional factors 
would restrict motion to such an extent that the criteria for 
a rating higher than 10 percent would be justified for either 
knee.

In addition, there are other diagnostic codes that 
potentially relate to impairment of the knee; the veteran is 
entitled to be rated under the diagnostic code which allows 
the highest possible evaluation for the clinical findings 
shown on objective examination.  Schafrath, supra.

When the knee is ankylosed in a favorable angle in full 
extension, or in slight flexion between zero and 10 degrees, 
a 30 percent evaluation is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256.  When there is evidence of dislocation 
of the semilunar cartilage of the knee with frequent episodes 
of locking, pain and effusion into the joint, a 20 percent 
evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  In this case, there has been absolutely no objective 
medical evidence of a dislocated semilunar cartilage with 
frequent episodes of locking or ankylosis of either knee.  In 
fact, the veteran has denied symptoms of locking and 
examination reveals only slightly limited motion.  Thus, 
evaluations in excess of 10 percent are not warranted under 
Diagnostic Codes 5256, 5258.

Diagnostic Code 5257 pertains to "other impairment of the 
knee."  Under this provision, a 10 percent rating is 
warranted for slight impairment due to recurrent subluxation 
or lateral instability of the knee.  A 20 percent rating 
contemplates moderate impairment due to recurrent subluxation 
or lateral instability, and a maximum 30 percent rating is 
warranted for severe impairment of the knee.  Here, the 
record contains no objective or subjective indication of 
instability or subluxation.  Rather, repeated examinations 
have revealed that the veteran's ligaments are stable.  Thus, 
ratings in excess of 10 percent are not warranted under 
Diagnostic Code 5257.

Here, the Board notes that the VA General Counsel has 
determined that a claimant with service-connected arthritis 
and instability of the knee may be rated separately under 
Codes 5003 and 5257 so long as the evaluation of knee 
dysfunction under both codes does not amount to prohibited 
pyramiding under 38 C.F.R.§ 4.14.  See VA O.G.C. Prec. Op. 
No. 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); and VA 
O.G.C. Prec. Op. No. 9-98 (Aug. 14, 1998), 63 Fed. Reg. 
56,704 (1998).  In this case, however, there is no evidence 
of arthritis in either knee.  In fact, X-ray examinations 
have been consistently normal.  Moreover, as set forth above, 
there is no objective evidence of additional disability due 
to instability or subluxation; thus, separate 10 percent 
ratings for arthritis and instability are not warranted.

As to 38 C.F.R. § 3.321(b)(1), it is noted that the veteran 
has not asserted, nor does the evidence suggest, that the 
regular schedular criteria are inadequate to evaluate his 
right or left knee disabilities.  Absent any objective 
evidence that his knee disabilities are productive of marked 
interference with employment, necessitate frequent 
hospitalization, or that the manifestations associated with 
these disabilities are unusual or exceptional, referral for 
consideration of an extra-schedular rating is not warranted.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis which supports a rating 
higher than 10 percent for either of the veteran's service-
connected knee disorders.  The evidence is not in equipoise 
as to warrant consideration of the benefit of the doubt rule.  
38 U.S.C. § 5107(b) (West 1991 & Supp. 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board further observes that while the rating action 
appealed from was the initial grant of service connection for 
the veteran's bilateral knee disabilities, the Board finds 
that the 10 percent disability evaluations currently 
assigned, based upon the evidence of record, is the highest 
rating assignable during the entire appeal period of the 
veteran's current claims.  Fenderson, supra.


ORDER

An initial rating in excess of 10 percent for chondromalacia 
of the right knee is denied.

An initial rating in excess of 10 percent for chondromalacia 
of the left knee is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

